DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is response to Applicant’s Amendment filed on 12/14/2021. Claims 1, 3-9, 12 and 14-20 are pending in the office action.
Claims 1, 5, 7-9, 12, 16, and 18-20 have been amended.
Claims 2, 10-11, and 13 have been canceled.

Response to Arguments
Double Patenting rejection is withdraw in view of claim amended to include the limitation of claim 2.
Applicant’s arguments, see pages 6-8, filed 12/14/2021, with respect to claim 1 and 12 have been fully considered and are persuasive.  The claim rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 3-9, 12 and 14-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see pages 6-8, filed 12/14/2021, with respect to claim 1 and 12 have been fully considered and are persuasive.  The claim rejection has been withdrawn. Hence, the claimed invention is found in allowance condition.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGHIA M DOAN whose telephone number is (571)272-5973. The examiner can normally be reached Mon - Fri 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 

NGHIA M. DOAN
Primary Examiner
Art Unit 2851



/NGHIA M DOAN/Primary Examiner, Art Unit 2851